Citation Nr: 0802580	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-38 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1965. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board notes that the veteran requested a hearing at the 
local VA office before a member of the Board on his 
substantive appeal, VA Form 9, dated December 2005.  The 
veteran also requested a hearing with a decision review 
officer (DRO) at his local RO in an appeal election form 
dated December 2005.  In a letter dated March 2006, the 
veteran's representative withdrew the veteran's request for a 
travel board hearing.  In a letter dated April 2006, the 
veteran requested either a video conference hearing with a 
member of the Board or a DRO hearing at his local RO.  
Attached to this letter, he also submitted a form dated 
February 2006, again requesting either a video conference 
hearing with a member of the Board or a DRO hearing at his 
local RO.  

The April 2006 letter clearly indicates the veteran does, in 
fact, wish to have a hearing.  Thus, on remand, the AOJ 
should ascertain what type of hearings he desires (DRO 
hearing, Board hearing before a Veterans Law Judge, or both) 
and thereafter schedule the veteran for the type of 
hearing(s) requested.  



Accordingly, the case is REMANDED for the following action:

Ask the veteran to clarify whether he 
wants a DRO hearing, a Board hearing 
before a Veterans Law Judge, or both.  
Upon his reply, the hearing(s) should be 
scheduled as appropriate in accordance 
with his request.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



